DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT



            SAM AMBAR A/K/A SHIMSHON J. AMBAR,

                            Appellant,

                                 v.

 LAKEVIEW LOAN SERVICING, LLC; BLANCA M. ALZATE; LAKE
WILSON PRESERVE HOMEOWNERS ASSOCIATION, INC. A NOT
  FOR PROFIT CORPORATION; AND ALL UNKNOWN PARTIES
 CLAMING BY, THROUGH, UNDER, OR AGAINST THE HEREIN
NAMED INDIVIDUAL DEFENDANT(S) WHO ARE NOT KNOWN TO
BE DEAD OR ALIVE, WHEATHER SAID UNKNOWN PARTIES MAY
    CLAIM AN INTEREST AS SPOUSES, HEIRS, DEVISEES,
           GRANTEES, OR OTHER CLAIMANTS,

                            Appellees.


                          No. 2D20-2090



                        September 1, 2021

Appeal from the Circuit Court for Polk County; Steven L. Selph,
Judge.

Sam Ambar a/k/a Shimshon J. Ambar, pro se.

Zachary Ullman, Julia Poletti, and Jennifer Travieso of Aldridge|
Pite, LLP, Delray Beach, for Appellee Lakeview Loan Servicing, LLC.


No appearance for remaining Appellees.
PER CURIAM.


     Affirmed.


MORRIS, C.J., and SILBERMAN and LaROSE, JJ., Concur.



Opinion subject to revision prior to official publication.




                                   2